Bkoyles, O. J.
1. Where a promissory note was signed as follows: “Trustees Butler School District, by O. W. Eoy, Chairman, by'S. E. Cox, Secretary & Treasurer,” no intention was shown thereby that the chairman and the secretary and treasurer signing the note should be liable. On the contrary, it is plain that the intention was that the school district should be liable; and a suit to enforce individual liability against the officials could not be maintained. The fact that at the date of the execution of the note there was no law authorizing any school district of this State to make such a contract can not affect the principle of the above-stated ruling.
2. The foregoing ruling was made by the Supreme Court in these cases in answer to a question certified by this court. 172 Ga. 723 (158 S. E. 579). It follows that the petition in each case failed to set out a cause of action and was properly dismissed on demurrer.

Judgments affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.

Homer Beeland, for plaintiff.
C. W. Foy, J. D. Cliilds, J. B. Lunsford, for defendant.